Exhibit SIXTH PRIVATE EQUITY CREDIT AGREEMENT BY AND BETWEEN IMAGING DIAGNOSTIC SYSTEMS, INC. AND CHARLTON AVENUE LLC Dated April 21, THIS SIXTH PRIVATE EQUITY CREDIT AGREEMENT is entered into as of the 21st day of April 2008 (this “AGREEMENT”), by and between CHARLTON AVENUE LLC, a limited liability company organized and existing under the laws of The Cayman Islands (“INVESTOR”), and IMAGING DIAGNOSTIC SYSTEMS, INC., a corporation organized and existing under the laws of the State of Florida (the “COMPANY”). WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Company shall issue and sell to Investor, from time to time as provided herein, and Investor shall purchase, up to Fifteen Million Dollars ($15,000,000) of the Common Stock (as defined below); and WHEREAS, such investments will be made in reliance upon the provisions of Section 4(2) (“SECTION 4(2)”) of the Securities Act of 1933 and Regulation D, and the rules and regulations promulgated thereunder (the “SECURITIES ACT”), and/or upon such other exemption from the registration requirements of the Securities Act as may be available with respect to any or all of the investments in Common Stock to be made hereunder. NOW, THEREFORE, the parties hereto agree as follows: ARTICLE I CERTAIN DEFINITIONS Section 1.1 DEFINED TERMS as used in this Agreement, the following terms shall have the following meanings specified or indicated (such meanings to be equally applicable to both the singular and plural forms of the terms defined) “AGREEMENT” shall have the meaning specified in the preamble hereof. “BID PRICE” shall mean, for any Trading Day, the closing bid price of the Common Stock on the Principal Market for such Trading Day. “BLACKOUT NOTICE” shall have the meaning specified in the Registration Rights Agreement. “BLACKOUT
